Citation Nr: 1608515	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-12 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for a lumbar strain with ostearthritis and spinal stenosis.

2.  Entitlement to an increased rating in excess of 30 percent for an impairment of sphincter control, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel



INTRODUCTION

The Veteran served on active duty from February 1944 to April 1946, from July 1950 to July 1951, and from September 1955 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The July 2009 rating decision continued a 10 percent rating for the Veteran's lumbar spine disability and granted a 10 percent evaluation for an impairment of sphincter control status-post hemorrhoidectomy effective July 28, 2008, the date of the claim for an increased rating.  Thereafter, in a January 2010 rating decision, the RO granted a 30 percent rating for the sphincter control status-post hemorrhoidectomy disability, effective July 28, 2008.  Although the RO granted a higher 30 percent disability rating for the Veteran's  post-hemorrhoidectomy disability, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lumbar spine disability has been characterized by pain and muscle spasms resulting in an antalgic gait.  

2.  There is no evidence that the appellant's lumbar disorder is manifested by forward thoracolumbar flexion to 30 degrees or less, or by favorable ankylosis of the entire thoracolumbar spine. 

3.  The Veteran's impaired sphincter control, status post hemorrhoidectomy, has been manifested by extensive leaking and fairly frequent involuntary bowel movements; however, complete loss of sphincter control has not been shown. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent rating, but no higher, for a lumbar strain with ostearthritis and spinal stenosis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2015).

2.  The schedular criteria for a 60 percent rating, but no higher, for impaired sphincter control, status post hemorrhoidectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.114, Diagnostic Code 7332 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran letter in July 2008 that informed him of the requirements needed to establish increased ratings for his disabilities.  The notice letter advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service private and VA treatment records, and the Veteran's statements.

In addition, the Veteran has been afforded adequate examinations on the issues currently on appeal.  VA provided the Veteran with examinations in October 2008 and August 2013.  The Veteran's history was taken and complete examinations were conducted.  The conclusions reached and diagnoses given were consistent with the examination reports.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issues currently on appeal.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000).

Disability Ratings-Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities. The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Spine 

The Veteran contends that his lumbar spine disability is more severe than contemplated by the currently assigned 10 percent rating.  The Veteran has been granted a separate 10 percent rating for right lower extremity radiculopathy.  See April 2015 rating decision.  The Veteran has not disagreed with the rating assigned; as such, the Board will not address that rating.  

The Veteran's lumbar spine disability has been assigned a 10 rating under Diagnostic Code 5242 (degenerative arthritis of the spine).  38 C.F.R. § 4.71a.  The Schedule provides for the evaluation of all spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Diagnostic Code 5243).  Id., Diagnostic Code 5243.  The evaluation of intervertebral disc syndrome is discussed below.  

The General Rating Formula provides a10 percent for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a.

A 20 percent for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, combined range of motion of the cervical spine greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

40 percent for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

These criteria are applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine.  Id. They "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. 51,454, 51,455 (August 27, 2003) (Supplementary Information).

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 (2015) allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  Under 38 C.F.R. § 4.45 (2015), functional loss due to weakened movement, excess fatigability, and incoordination must also be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the criteria discussed in sections 4.40 and 4.45 are not subsumed by the Diagnostic Codes applicable to the affected joint).

The provisions of 38 C.F.R. § 4.59 (2015) recognize that painful motion is an important factor of disability. Joints that are painful, unstable, or misaligned, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  Id.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that § 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

Pain that does not result in additional functional loss does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32, 42-43 (2011) (holding that pain alone does not constitute functional loss and is just one fact to be considered when evaluating functional impairment).

The evidence includes an October 2008 VA spine examination.  During the evaluation, the Veteran denied any incapacitation within the last 12 months.  He did, however, report continuous pain described as both dull and sharp.  The Veteran reported having flare-ups at least twice a week, lasting about three hours.  Upon physical examination, the Veteran did not have any obvious deformities.  There was no evidence of localized tenderness to pressure or percussion.  Range of motion was normal in all planes, with evidence of pain on forward flexion, and on right lateral rotation and flexion.  There was no change in active or passive range of motion during repeat testing against resistance; however, the examiner assigned an additional losses of 10 degrees of flexion and 5 degrees of rotation and lateral flexion to the right due to painful motion.  Straight leg raising tests were normal.

In his December 2009 notice of disagreement, the Veteran stated that he was having a "good day" at the time of the October 2008 VA examination.  He also stated that, having lived with back pain for years, he had self-trained on how to walk, bend, lift, and comport himself in public.  

The Veteran was afforded a VA spine examination in August 2013.  The examiner diagnosed the Veteran with lumbar strain with osteoarthritis and lumbar spinal stenosis.  During the evaluation, the Veteran reported recurrent back pain and muscle spasms.  The Veteran also reported moderate to severe daily flare-ups.  These caused pain and stiffness which lasted a few hours.  The examiner noted that the Veteran's posture was antalgic and altered his balance.  The Veteran also reported that he had fallen in the past.  Physical examination revealed flexion to 90 degrees, extension to 20 degrees, left lateral flexion to 20 degrees, and right lateral flexion to 25 degrees.  After repetitive use, forward flexion was to 90 degrees and extension was to 15 degrees.  Left lateral flexion was to 30 degrees, and right lateral flexion was to 30 degrees.  Pain significantly limited functional ability during flare-ups.  The examiner noted that the Veteran also had left lower back tenderness, but no guarding or muscle spasm of the thoracolumbar spine.  The examiner also noted that the Veteran had intervertebral disc syndrome, but he did not have any incapacitating episodes over the past 12 months.   

Upon review of all the evidence of record, lay and medical, the Board finds that the Veteran's lumbar symptoms more nearly approximate the criteria for a 20 percent disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran is competent report symptoms such as pain and muscle spasms and his statements during the August 2013 examination establishes that he experienced these symptoms in relation to is back.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Specifically, during the August 2013 VA examination, the Veteran reported recurrent back pain and muscle spasms.  The Veteran stated that he experienced daily flare-ups of back pain and stiffness which lasted a few hours, and noted that his discomfort was moderate to severe.  The examiner also stated that the Veteran's posture was antalgic and altered his balance.  The Veteran also reported that he had fallen in the past.  

For these reasons, and resolving reasonable doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted due to muscle spasm or guarding severe enough to result in an abnormal gait.  This rating is assigned for the entire appeal period as the Veteran's symptoms have remained relatively consistent throughout the rating period on appeal.  

The Board further finds that entitlement to a higher rating in excess of 20 percent under the General Formula is not warranted because throughout the entire appeal period, the Veteran's thoracolumbar range of flexion was well above 30 degrees.  Moreover, at no time was ankylosis of the entire thoracolumbar spine noted.

The Veteran's painful limitation of motion and additional functional impairment meets the impairment contemplated by the current schedular disability ratings throughout the entire appeal period and does not more nearly approximate functional impairment commensurate with disability ratings higher than those already assigned.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of lumbar motion to warrant a higher disability rating what is already assigned.  Accordingly, the evidence of record preponderates against assigning a disability rating higher than 20 percent for the lumbar spine based on additional functional limitation following repetitive use or flare-ups of the joint.

Further, at no time did the Veteran report experiencing "incapacitating episodes" as that term defined in the regulations.  38 U.S.C.A. § 4.71a, Diagnostic Code 5243.  There is no evidence in the claims file that bed rest was prescribed by a physician.  Accordingly, evaluation of the Veteran's disability pursuant to Diagnostic Code 5243 based on incapacitating episodes is not warranted. 

The Board has considered whether separate evaluations for neurological disabilities are warranted.  As instructed by Note (1) to the General Rating Formula, associated objective neurological abnormalities should be rated separately under an appropriate diagnostic code.  As noted above, the Veteran has been granted a separate 10 percent ratings for right lower extremity radiculopathy.  The Veteran has not disagreed with the rating assigned; accordingly, this issue is not before the Board for consideration. 

As for any other neurological abnormalities associated with the lumbar spine disability, the August 2013 VA examiner found that the Veteran did not have left lower extremity radiculopathy.  The remaining evidence of record does not demonstrate any other neurological disorder associated with the Veteran's spine disability.  As such, separate ratings neurological abnormalities associated with the lumbar spine are not warranted.

In short, the Board finds that an initial 20 percent rating, but no higher, for the lumbar spine disability under the General Formula is warranted for the entire appeal period.  

Sphincter Control Status Post Hemorrhoidectomy

The Veteran maintains that he is entitled to a 60 percent disability rating for his post-hemorrhoidectomy disability as his symptoms are more severe than what is contemplated by his currently assigned 30 percent rating.  See Veteran's December 2009 notice of disagreement.

The Veteran's disability is rated under Diagnostic Code 7332 for impairment of sphincter control.  Under Diagnostic Code 7332, occasional involuntary bowel movements, necessitating wearing of pad, are rated 30 percent disabling.  Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Complete loss of sphincter control is rated 100 percent disabling.  38 C.F.R. § 4.114, Diagnostic Code 7332.

At an October 2008 VA examination the Veteran reported that he continued to bleed on a monthly basis.  The Veteran reported that since his hemorrhoid surgery he had urgency where he could not control his sphincter.  He also reported that in addition to sudden involuntary bowel movements, he also experienced leakage on a daily basis.  The Veteran, however, denied the use of absorbable pads.  The examiner performed a rectal exam and noted that the Veteran had "very good" muscle spasm of the anal sphincter and there was no evidence of blood after examination.  The examiner noted that private physicians have found that the appellant suffers from encopresis.

In his December 2009 notice of disagreement, the Veteran stated that he often sits down on the toilet numerous times a day in order to avoid accidents.  He also reported that, due to numerous accidents, he wore absorbent pads, especially when away from home.  The Veteran also noted that, at the time of the October 2008 VA examination, he was concerned about "embarrassing myself, and the Doctor" and stated that he had not eaten anything the night before or the morning prior to the examination.  

In December 2009, the Veteran submitted a private medical examination from Dr. House-Javeed dated in October 2009.  The report noted that the Veteran was being seen due to drainage and discharge from the anus during urination.  Upon examination, Dr. House-Javeed noted that the Veteran had some scarring and skin tags from his previous surgery.  The Veteran also had a slightly lax sphincter tone, but reasonably good squeeze pressure and normal tone for the internal sphincter.  The doctor's assessment was noted as "fecal incontinence" possibly related to a remote injury during the hemorrhoidectomy, but exacerbated by benign prostate hypertrophy.  

In his March 2010 substantive appeal the Veteran stated that he suffering from extensive leakage and frequent involuntary bowel movements.  He reported that he sat on the toilet frequently throughout the day to avoid accidents and wore absorbent pads.  The Veteran also stated that he needed to sit on the toilet to urinate and to pass gas in order to avoid accidents.   

Upon review of all the evidence of record, lay and medical, the Board finds that the evidence is at least in equipoise on the question of whether the Veteran's symptoms more nearly approximate the criteria under Diagnostic Code 7332 for the next higher 60 percent disability rating.  The Board finds that the Veteran is competent to report the frequency, urgency, and severity of his leakage and bowel movements.  The evidence shows that the Veteran wears absorbent pads, but has involuntary discharge from the anus during urination, and has reported extensive leakage and frequent involuntary bowel movements on a daily basis.  See Veteran's March 2010 statement.  The Board finds that this symptomatology represents "fairly frequent involuntary bowel movements," warranting the higher, 60 percent rating.

At no point during the period under appeal, however, has the Veteran's disability more closely approximated the symptomatology of complete loss of sphincter control to warrant a 100 percent rating.  See 38 C.F.R. § 4.114, Diagnostic Code 7332.  The Veteran has specifically stated that he believes his disability warrants a 60 percent evaluation.  Further, the medical evidence shows that the Veteran had a reasonably good squeeze pressure and normal tone for the internal sphincter.  There is no evidence that he has lost all sphincter control.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that a 60 percent rating, but no higher, for impairment of sphincter control, status post hemorrhoidectomy is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided. 
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. 

The symptomatology and impairment caused by the Veteran's service-connected lumbar spine and post hemorrhoidectomy disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The rating criteria found in Diagnostic Code 7332 contemplate the Veteran's symptoms and impairment, and reasonably describe the post hemorrhoidectomy disability level and symptomatology, specifically, extensive leaking and fairly frequent involuntary bowel movements.

As for the Veteran's lumbar spine disability, the criteria specifically provide for ratings based on the presence of arthritis, limitation of motion of the spine including due to pain and other orthopedic factors and incapacitating episodes.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  The symptomatology and impairment caused by the Veteran's lumbar spine, to include muscle spasm and antalgic gait, is contemplated by the pertinent schedular rating criteria, and no referral for extraschedular consideration is required.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the disability on appeal, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the Rating Schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran regarding the service-connected disabilities are specifically contemplated by the criteria discussed above, including the effect of his symptoms on his occupation and daily life.  In the absence of exceptional factors associated with the Veteran's disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

The Board considered whether the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was reasonably raised by the record in this case.  Neither the Veteran nor the evidence suggests unemployability due to service-connected disabilities.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence shows that the Veteran has been retired since 1998.  He has not specifically claimed that he is unemployable as a result of his service-connected disabilities.  Therefore, as the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is not reasonably raised by the record, it is not part of the rating appeal.


ORDER

Entitlement to a rating of 20 percent, but no higher, for lumbar spine ostearthritis is granted subject to the laws and regulations governing the award of monetary benefits.

For the entire increased rating period on appeal, a 60 percent rating, but no higher, for impairment of sphincter control, status post hemorrhoidectomy is granted subject to the laws and regulations governing the award of monetary benefits.




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


